
	
		II
		Calendar No. 64
		111th CONGRESS
		1st Session
		H. R. 35
		[Report No. 111–21]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 8, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			May 19, 2009
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To amend chapter 22 of title 44, United
		  States Code, popularly known as the Presidential Records Act, to establish
		  procedures for the consideration of claims of constitutionally based privilege
		  against disclosure of Presidential records.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Records Act Amendments of
			 2009.
		2.Procedures for
			 consideration of claims of constitutionally based privilege against
			 disclosure
			(a)In
			 generalChapter 22 of title 44, United States Code, is amended by
			 adding at the end the following:
				
					2208.Claims of
				constitutionally based privilege against disclosure
						(a)(1)When the Archivist
				determines under this chapter to make available to the public any Presidential
				record that has not previously been made available to the public, the Archivist
				shall—
								(A)promptly provide
				notice of such determination to—
									(i)the former
				President during whose term of office the record was created; and
									(ii)the incumbent
				President; and
									(B)make the notice
				available to the public.
								(2)The notice under
				paragraph (1)—
								(A)shall be in
				writing; and
								(B)shall include such
				information as may be prescribed in regulations issued by the Archivist.
								(3)(A)Upon the expiration of
				the 20-day period (excepting Saturdays, Sundays, and legal public holidays)
				beginning on the date the Archivist provides notice under paragraph (1)(A), the
				Archivist shall make available to the public the record covered by the notice,
				except any record (or reasonably segregable part of a record) with respect to
				which the Archivist receives from a former President or the incumbent President
				notification of a claim of constitutionally based privilege against disclosure
				under subsection (b).
								(B)A former President
				or the incumbent President may extend the period under subparagraph (A) once
				for not more than 20 additional days (excepting Saturdays, Sundays, and legal
				public holidays) by filing with the Archivist a statement that such an
				extension is necessary to allow an adequate review of the record.
								(C)Notwithstanding
				subparagraphs (A) and (B), if the period under subparagraph (A), or any
				extension of that period under subparagraph (B), would otherwise expire after
				January 19 and before July 20 of the year in which the incumbent President
				first takes office, then such period or extension, respectively, shall expire
				on July 20 of that year.
								(b)(1)For purposes of this
				section, any claim of constitutionally based privilege against disclosure must
				be asserted personally by a former President or the incumbent President, as
				applicable.
							(2)A former President
				or the incumbent President shall notify the Archivist, the Committee on
				Oversight and Government Reform of the House of Representatives, and the
				Committee on Homeland Security and Governmental Affairs of the Senate of a
				privilege claim under paragraph (1) on the same day that the claim is asserted
				under paragraph (1).
							(c)(1)The Archivist shall not
				make publicly available a Presidential record that is subject to a privilege
				claim asserted by a former President until the expiration of the 20-day period
				(excluding Saturdays, Sundays, and legal public holidays) beginning on the date
				the Archivist is notified of the claim.
							(2)Upon the
				expiration of such period the Archivist shall make the record publicly
				available unless otherwise directed by a court order in an action initiated by
				the former President under section 2204(e).
							(d)(1)The Archivist shall not
				make publicly available a Presidential record that is subject to a privilege
				claim asserted by the incumbent President unless—
								(A)the incumbent
				President withdraws the privilege claim; or
								(B)the Archivist is
				otherwise directed by a final court order that is not subject to appeal.
								(2)This subsection
				shall not apply with respect to any Presidential record required to be made
				available under section 2205(2)(A) or (C).
							(e)The Archivist
				shall adjust any otherwise applicable time period under this section as
				necessary to comply with the return date of any congressional subpoena,
				judicial subpoena, or judicial
				process.
						.
			(b)RestrictionsSection
			 2204 of title 44, United States Code (relating to restrictions on access to
			 presidential records) is amended by adding at the end the following new
			 subsection:
				
					(f)The Archivist
				shall not make available any original presidential records to any individual
				claiming access to any presidential record as a designated representative under
				section 2205(3) if that individual has been convicted of a crime relating to
				the review, retention, removal, or destruction of records of the
				Archives.
					.
			(c)Conforming
			 amendments(1)Section 2204(d) of title
			 44, United States Code, is amended by inserting , except section
			 2208, after chapter.
				(2)Section 2207 of
			 title 44, United States Code, is amended in the second sentence by inserting
			 , except section 2208, after chapter.
				(d)Clerical
			 amendmentThe table of sections at the beginning of chapter 22 of
			 title 44, United States Code, is amended by adding at the end the
			 following:
				
					
						2208. Claims of constitutionally based
				privilege against
				disclosure.
					
					.
			3.Executive order
			 of November 1, 2001Executive
			 Order No. 13233, dated November 1, 2001 (66 Fed. Reg. 56025), shall have no
			 force or effect.
		
	
		1.Short titleThis Act may be cited as the
			 Presidential Records Act Amendments of
			 2009.
		2.Procedures for
			 consideration of claims of constitutionally based privilege against
			 disclosure
			(a)In
			 generalChapter 22 of title 44, United States Code, is amended by
			 adding at the end the following:
				
					2208.Claims of
				constitutionally based privilege against disclosure
						(a)(1)When the Archivist
				determines under this chapter to make available to the public any Presidential
				record that has not previously been made available to the public, the Archivist
				shall—
								(A)promptly provide notice
				of such determination to—
									(i)the former President
				during whose term of office the record was created; and
									(ii)the incumbent President;
				and
									(B)make the notice available
				to the public.
								(2)The notice under
				paragraph (1)—
								(A)shall be in writing;
				and
								(B)shall include such
				information as may be prescribed in regulations issued by the Archivist.
								(3)(A)Upon the expiration of
				the 60-day period (excepting Saturdays, Sundays, and legal public holidays)
				beginning on the date the Archivist provides notice under paragraph (1)(A), the
				Archivist shall make available to the public the Presidential record covered by
				the notice, except any record (or reasonably segregable part of a record) with
				respect to which the Archivist receives from a former President or the
				incumbent President notification of a claim of constitutionally based privilege
				against disclosure under subsection (b).
								(B)A former President or the
				incumbent President may extend the period under subparagraph (A) once for not
				more than 30 additional days (excepting Saturdays, Sundays, and legal public
				holidays) by filing with the Archivist a statement that such an extension is
				necessary to allow an adequate review of the record.
								(C)Notwithstanding
				subparagraphs (A) and (B), if the period under subparagraph (A), or any
				extension of that period under subparagraph (B), would otherwise expire after
				January 19 and before July 20 of the year in which the incumbent President
				first takes office, then such period or extension, respectively, shall expire
				on July 20 of that year.
								(b)(1)For purposes of this section, any claim of
				constitutionally based privilege against disclosure of a Presidential record
				(or reasonably segregable part of a record) must be asserted personally by a
				former President or the incumbent President, as applicable.
							(2)A former President or the
				incumbent President shall notify the Archivist, the Committee on Oversight and
				Government Reform of the House of Representatives, and the Committee on
				Homeland Security and Governmental Affairs of the Senate of a privilege claim
				under paragraph (1) on the same day that the claim is asserted under such
				paragraph.
							(c)(1)If a claim of constitutionally based
				privilege against disclosure of a Presidential record (or reasonably segregable
				part of a record) is asserted under subsection (b) by a former President, the
				Archivist shall consult with the incumbent President, as soon as practicable
				during the period specified in paragraph (2)(A), to determine whether the
				incumbent President will uphold the claim asserted by the former
				President.
							(2)(A)Not later than the end of the 30-day period
				beginning on the date of which the Archivist receives notification from a
				former President of the assertion of a claim of constitutionally based
				privilege against disclosure, the Archivist shall provide notice to the former
				President and the public of the decision of the incumbent President under
				paragraph (1) regarding the claim.
								(B)If the incumbent President upholds the
				claim of privilege asserted by the former President, the Archivist shall not
				make the Presidential record (or reasonably segregable part of a record)
				subject to the claim publicly available unless—
									(i)the incumbent President withdraws the
				decision upholding the claim of privilege asserted by the former President;
				or
									(ii)the Archivist is
				otherwise directed by a final court order that is not subject to appeal.
									(C)If the incumbent President determines not
				to uphold the claim of privilege asserted by the former President, or fails to
				make the determination under paragraph (1) before the end of the period
				specified in subparagraph (A), the Archivist shall release the Presidential
				record subject to the claim at the end of the 90-day period beginning on the
				date of which the Archivist received notification of the claim, unless
				otherwise directed by a court order in an action initiated by the former
				President under section 2204(e) of this title.
								(d)(1)The Archivist shall not make publicly
				available a Presidential record (or reasonably segregable part of a record)
				that is subject to a privilege claim asserted by the incumbent President
				unless—
								(A)the incumbent President
				withdraws the privilege claim; or
								(B)the Archivist is
				otherwise directed by a final court order that is not subject to appeal.
								(2)This subsection shall not
				apply with respect to any Presidential record required to be made available
				under section 2205(2)(A) or (C) of this title.
							(e)The Archivist shall
				adjust any otherwise applicable time period under this section as necessary to
				comply with the return date of any congressional subpoena, judicial subpoena,
				or judicial
				process.
						.
			(b)RestrictionsSection
			 2204 of title 44, United States Code (relating to restrictions on access to
			 presidential records) is amended by adding at the end the following new
			 subsection:
				
					(f)The Archivist shall not
				make available any original presidential records to any individual claiming
				access to any presidential record as a designated representative under section
				2205(3) if that individual has been convicted of a crime relating to the
				review, retention, removal, or destruction of records of the
				Archives.
					.
			(c)Conforming
			 amendments(1)Section 2204(d) of title
			 44, United States Code, is amended by inserting , except section
			 2208, after chapter.
				(2)Section 2207 of title 44,
			 United States Code, is amended in the second sentence by inserting ,
			 except section 2208, after chapter.
				(d)Clerical
			 amendmentThe table of sections at the beginning of chapter 22 of
			 title 44, United States Code, is amended by adding at the end the
			 following:
				
					
						2208. Claims of constitutionally based
				privilege against
				disclosure.
					
					.
			3.Treatment of Executive
			 Orders 13233 and 12667Executive Order No. 13233, dated November 1,
			 2001 (66 Fed. Reg. 56025), and Executive Order No. 12667, dated January 1, 1989
			 (54 Fed. Reg. 3403), shall have no force or effect.
		
	
		May 19, 2009
		Reported with an amendment
	
